Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 13 drawn to a mold manufacturing method for monocoque bicycle components.

Group II, claim(s) 12 and 14 drawn to a mold for manufacturing monocoque bicycle components.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in both of the groups is a first female mold comprising a pair of first half molds delimiting first surfaces for circumscribing a first mold cavity to form first component portions; a second female mold comprising a pair of second half molds delimiting second surfaces for circumscribing a second mold cavity to form second component portions; at least part of at least a third female mold interposed between the first female mold and the second female mold, so that third surfaces delimited by said at least third female mold join with substantial continuity the first and second surfaces, the .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
During a telephone conversation with Elizabeth Daugherty on 9/24/21 an election was made without traverse to prosecute the invention of Group I, claims 1-11 and 13.  Claims 12 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Daugherty on 9/24/21.
	Application is changed as follows:

Replace claims 1-8, 10-11 and 13 with:

providing a first female mold comprising a pair of first half molds delimiting first surfaces  for circumscribing a first mold cavity to form first component portions;
providing a second female mold comprising a pair of second half molds delimiting second surfaces for circumscribing a second mold cavity to form second component portions;
interposing at least part of at least a third female mold between the first female mold and the second female mold, so that third surfaces delimited by said at least third female mold join with substantial continuity the first and second surfaces, the third surfaces being configured to form third component portions in a single piece with the first and second component portions;
wherein step iii) comprises a sub-step of manufacturing at least a part of the third surfaces  of third female molds by rapid prototyping, by one or more manufacturing techniques aimed at producing a physical prototype from a mathematical definition of at least a part of the third surfaces; and
at least one of:
interposing at least one fourth female mold between a pair of second standardized female molds to form a node portion variable in width at a corner enclosed between a seat tube and an oblique tube of a monocoque bicycle frame; and
interposing at least one fourth female mold between a pair of second standardized female molds to form a portion variable in amplitude of an angle enclosed between the oblique tube and the seat tube of the monocoque bicycle frame.

2.	The mold manufacturing method of claim 1, wherein the third component portions are substantially formed in a same molding operation and substantially at the same time as the first and the second component portions.

3.	The mold manufacturing method of claim 1, wherein the third surfaces of the third female molds are customized at least in their length and/or in their orientation  in a 

4.	The mold manufacturing method of claim 1, wherein the third surfaces are flanked interchangeably between the first and second surfaces.


5.	The mold manufacturing method of claim 1, wherein at least a third  female mold comprises a support portion and a customized molding portion delimiting the third surfaces and removably connected to the support portion.

6.	The mold manufacturing method of claim 1, wherein the third surfaces of the third female molds are disposable.

7.	The mold manufacturing method of claim 1, wherein the first mold cavity and/or the second mold cavity are complementary in shape to at least a portion of a horizontal tube, a seat tube and/or an oblique tube of a monocoque frame, and wherein the third surfaces circumscribe at least a third mold cavity complementary to at least part of a steering tube   and/or a different part of the seat tube.

8.	The mold manufacturing method of claim 1, wherein the first mold cavity and/or the second mold cavity are complementary in shape to at least a portion of an intermediate body and/or a handle portion of a monocoque handlebar, and wherein the third surfaces circumscribe at least a third mold cavity complementary to at least one different stem portion and/or at least one intermediate portion between the intermediate body and the handle portion.


10.	The mold manufacturing method of claim 1, wherein the monocoque bicycle component is a monocoque handlebar, a monocoque frame, a main monocoque diamond, or at least a rear monocoque triangle of a bicycle.

11.	The mold manufacturing method of claim 1, wherein the monocoque of the monocoque bicycle component is made of a composite polymeric material containing 

13.	The mold manufacturing method of claim 1, wherein at least a part   of the third surfaces of the third female molds is manufactured through additive manufacturing.



Cancel claims 9, 12 and 14.

Allowable Subject Matter
Claims 1-8, 10-11 and 13 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Fondriest et al (WO 03089291, already of record), Vroomen et al (US 2008/0054592) and Olsen et al (US 5876054).  None of the closest prior art references including these teach or suggest, either alone or in combination:  at least one of interposing at least one fourth female mold between a pair of second standardized female molds to form a node portion variable in width at a corner enclosed between a seat tube and an oblique tube of a monocoque bicycle frame, and interposing at least one fourth female mold between a pair of second standardized female molds to form a portion variable in amplitude of an angle enclosed between the oblique tube and the seat tube of the monocoque bicycle frame. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743